DETAILED ACTION
This Office action is in response to amendments received 17 February 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3
Regarding claim 3, the specification as originally filed does not provide support for the at least one scoop being both curved in a direction extending along the scoop length and being straight along the scoop length.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear how the scoop can be both straight along the scoop length and curved in direction extending along the scoop length (as recited in claim 1).
Claim 11 recites the limitation "the recessed portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the exhaust component" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-6, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kauderer et al. (US 2016/0131007 A1; hereinafter Kauderer).
Regarding claim 5, Kauderer discloses a vehicle exhaust system [1] comprising: an exhaust component [10] having an inner wall [19] to define an internal cavity [24] that provides an engine exhaust gas flow path from an inlet (see right side of Figures 4-5) to an outlet (see left side of Figures 4-5); an injector [22] that is configured to spray a fluid into the internal cavity [24] to mix with engine exhaust gas [3]; and an inlet baffle [25] mounted to the exhaust component [10] adjacent the inlet (see right side of Figures 4-5), wherein the inlet baffle [25] includes at least one scoop [29] having a scoop length that is greater than a scoop width, and wherein the at least one scoop [29] includes a scoop opening [34, 35] that directs engine exhaust gas [3] toward the inner wall [19] of the internal cavity [24] at a location that is upstream of injector spray, wherein the at least one scoop [29] comprises at least a first scoop (see [35]) and a second scoop (see [34]), wherein the first scoop (see [35]) is positioned to extend along an outer peripheral edge of the inlet baffle [25] and has a first scoop opening [35] that directs engine exhaust gas toward the inner wall [19] of the internal cavity , and wherein the second scoop (see [34]) is positioned adjacent a central location of the inlet baffle [25] (see Figure 6; wherein there are no structures between the center of the first separating wall [25] and the first eccentric opening [34], thus the first eccentric opening [34] is adjacent a central location of the first separating wall) and has a second scoop opening [34] that directs engine exhaust gas in a direction toward the first scoop (see [35]) (paragraphs 0049-0053, 0058, 0063, and Figures 1-8; wherein the first eccentric opening [34] in combination with the second separating wall [26] directs engine exhaust gas downward toward the inner wall [19] and the second eccentric opening [35] in combination with the second separating wall [26] directs engine exhaust gas upward toward the inner wall [19] as shown in Figure 5 and wherein a flow deflection in circumferential direction [37] (i.e., toward the inner wall [19] and toward the first scoop (see [35])) additionally takes place (see paragraph 0063 and Figure 6)).
Regarding claim 6, Kauderer discloses the vehicle exhaust system according to claim 5 wherein the inlet baffle [25] only includes two scoops [29] which comprise the first and second scoops (see [35, 34]) (paragraph 0058 and Figure 6).
Regarding claim 9, Kauderer discloses the vehicle exhaust system according to claim 5 wherein the first scoop (see [35]) is curved in a direction extending along the scoop length of the first scoop (see [35]), and wherein the second scoop (see [34]) is curved in a direction extending along the scoop length of the second scoop (see [34]) (paragraph 0058 and Figure 6).
Regarding claim 11, Kauderer discloses the vehicle exhaust system according to claim 5 wherein each of the first and second scoops (see [35, 34]) comprise the recessed portion [36] that extends inwardly from an upstream surface (see right side of first separating wall [25] in Figures 4-5) of the inlet baffle [25] such that the first scoop (see [35]) has a first depth and the second scoop (see [34]) has a second depth that is less than the first depth (paragraph 0058 and Figures 4-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kauderer.
Regarding claim 12, Kauderer does not explicitly state that the scoop length is at least two times the width for each of the first and second scoops.  However, Kauderer discloses the shape of the scoops achieving the result of deflecting flow in the circumferential direction which favors intensive mixing-through (paragraphs 0024-0026); thus a person having ordinary skill in the art would have recognized that the shape is a result-effective variable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the scoop length of Kauderer’s first and second scoops to be at least two times the width to achieve desired mixing-through, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II. Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size the claimed apparatus in accordance to the system requirement, because such a modification would have involved a mere change in the size of the claimed apparatus.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV A.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brandl et al (US 2016/0361694 A1; hereinafter Brandl).
Regarding claim 5, Brandl discloses  a vehicle exhaust system [100] comprising: an exhaust component [140] having an inner wall (interior of wall [143]) to define an internal cavity [M1] that provides an engine exhaust gas flow path from an inlet [141] to an outlet [142]; an injector (doser; see [130]) that is configured to spray a fluid into the internal cavity [M1] to mix with engine exhaust gas; and an inlet baffle [144] mounted to the exhaust component [114] adjacent the inlet [141], wherein the inlet baffle [144] includes at least one scoop [149, 150], and wherein the at least one scoop [149, 150] includes a scoop opening [149] that directs engine exhaust gas toward the inner wall (interior of wall [143]) of the internal cavity [M1] at a location that is upstream of injector spray, wherein the at least one scoop [149, 150] comprises at least a first scoop [A] (see annotated Figure 2 below for all reference letters) and a second scoop [B], wherein the first scoop [A] is positioned to extend along an outer peripheral edge of the inlet baffle [144] and has a first scoop opening [149] that directs engine exhaust gas toward the inner wall (interior of wall [143]) of the internal cavity [M1], and wherein the second scoop [B] is positioned adjacent a central location of the inlet baffle [144] and has a second scoop opening [149] that directs engine exhaust gas in a direction toward the first scoop [A]  (paragraphs 0104, 0106, 0110-0118, 0129, 0132-0133, and Figures 1-7).  Brandl is silent as to the dimensions of the scoop and thus does not disclose the at least one scoop having a scoop length that is greater than a scoop width.  However, Brandl discloses the size of the scoops [149, 150] achieving the result of enable exhaust to flow through the apertures in a swirling flow (paragraph 0113); thus a person having ordinary skill in the art would have recognized that the size of the scoops is a result-effective variable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to 
                
    PNG
    media_image1.png
    512
    527
    media_image1.png
    Greyscale

Regarding claim 7, the modified Brandl discloses the vehicle exhaust system according to claim 5 including a plurality of openings [151] in the inlet baffle [144] wherein at least one opening has a circular shape and at least one opening has an elliptical shape (paragraph 0114 and Figures 2 and 4-5; wherein the apertures [151] are circular (wherein a circle is an ellipse with both foci at the same point (the center))).

Response to Arguments
Applicant's arguments filed 17 February 2021 have been fully considered but they are not persuasive.
Regarding pages 10-11 of the Remarks, the applicant argued that Kauderer does not disclose a first scoop opening that is capable of directing exhaust gas toward the inner wall or a second scoop opening that is capable of directing exhaust gas in a direction toward the first scoop.  Both openings [34, 35] in Kauderer are only capable of directing flow in an axial direction toward the plate [26].  The examiner disagrees.  Kauderer discloses in paragraph 0063 that “[b]ecause of the two eccentric openings 34, 35 of the eccentric perforation configuration 29 of the first separating wall 25 which are located diametrically opposite, a flow deflection in circumferential direction 37 additionally takes place.” Because of the shape of openings [34, 35], incoming exhaust gas flow deflection [49], and intensive swirling-up within the injection chamber [24], flow through the openings [34, 35] will not be completely axial.  Additionally, Kauderer depicts flow through second eccentric opening [35] being deflected 90° at the outlet of the opening [35] in Figure 5.  Therefore, the examiner maintains that the conditions in .  Furthermore, it should be appreciated that the applicant’s functional language in the claim (e.g., directing engine exhaust gas toward the inner wall, directing engine exhaust gas in a direction toward the first scoop) does not serve to impart patentability.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitations of the claims.  See MPEP 2114.  Furthermore, Kauderer’s scoops are capable of performing the functions as outlined above.
Regarding pages 11-12 of the Remarks, the applicant argued that Brandl’s second scoop [B] is clearly not at a central location of the inlet baffle.  In response to In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 5 requires the second scoop to be positioned adjacent a central location of the inlet baffle.  Brandl’s second scoop [B] (see annotated Figure 2 above) is adjacent (i.e., next to or adjoining) a central location since there are no intervening structures between the center of the plate [148] and the scoop-shaped flow deflector [B].  Therefore, the examiner maintains that Brandl still anticipates at least claim 5.

Allowable Subject Matter
Claims 1, 13-16, and 18-22 are allowed.
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action.
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1 and 16, the combinations including the recessed portion . 

Additional Subject Matter
Claim 3 is not rejected under art; however, it are rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) and is therefore not allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY K. BRADLEY whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.